DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark McCarthy, Reg. No. 69575 on 5/202021 and 5/27/2021.
The application has been amended as follows: 
Claims 6 and 14 are canceled.
Claims 1, 4-5, 9, 12-13, 17 and 20 are currently amended herein.

1. (Currently Amended) A computer-implemented method, comprising:
receiving a query associated with a table;
determining an index comprising a plurality of ordered entries including at least:
a first entry corresponding to a first record in the table and comprising a first key value that uniquely identifies the first record in the table, and

initializing, based on the index, a last key value variable comprising a first field and a second field,
wherein the last key value variable is initialized to store a minimum value for a first data type in the first field and to store a minimum value for a second data type in the second field, and
wherein the first data type and the second data type are associated with the first key value and the second key value in the index;    
executing the query as a union-all of a plurality of queries, wherein each of the plurality of queries is executed against at most a threshold quantity of records from the table in accordance with the following:
initializing a count;
	
executing a plurality of operations comprising:
identifying an ordered next entry in the index, the identified ordered next entry comprising a key value that is subsequent to the last key value variable;
selecting, from the table, a next record corresponding to the identified ordered next entry from the index, wherein the key value in the identified ordered next entry uniquely identifies the selected next record;

executing a query of the plurality of queries against the selected next record; and 
incrementing the count; and
while the count is less than or equal to the threshold quantity and at least one entry remains in the ordered index, repeating execution of the plurality of operations.

4. (Currently Amended) The method of claim 1, wherein each of the first key value [[,]] and the second key value [[,]] 

5. (Currently Amended) The method of claim 4, wherein the plurality of fields comprises a field corresponding and a field corresponding to the [[,]] 

9. (Currently Amended) A system, comprising:
a memory; and
at least one processor coupled to the memory and configured to:
	receive a query associated with a table;
	determine an index comprising a plurality of ordered entries including at least:

a second entry corresponding to a second record in the table and comprising a second key value that uniquely identifies the second record in the table; 
initialize, based on the index, a last key value variable comprising a first field and a second field,
wherein the last key value variable is initialized to store a minimum value for a first data type in the first field and to store a minimum value for a second data type in the second field, and
wherein the first data type and the second data type are associated with the first key value and the second key value in the index;    
	execute the query as a union-all of a plurality of queries, wherein each of the plurality of queries is executed against at most a threshold quantity of records from the table in accordance with the following:
initialize a count;
	while [[a]] the count 
identify an ordered next entry in the index, the identified ordered next entry comprising a key value that is subsequent to the last key value variable;

update the last key value variable by setting the last key value variable to the key value that uniquely identifies the selected next record; 
execute a query of the plurality of queries against the selected next record; and 
increment the count.

12. (Currently Amended) The system of claim 9, wherein each of the first key value [[,]] and the second key value [[,]] 

13. (Currently Amended) The system of claim 12, wherein the plurality of fields comprises a field corresponding a field corresponding to the 

17. (Currently Amended) A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising:
receiving a query associated with a table;
determining an index comprising a plurality of ordered entries including at least:

a second entry corresponding to a second record in the table and comprising a second key value that uniquely identifies the second record in the table; 
initializing, based on the index, a last key value variable comprising a first field and a second field,
wherein the last key value variable is initialized to store a minimum value for a first data type in the first field and to store a minimum value for a second data type in the second field, and
wherein the first data type and the second data type are associated with the first key value and the second key value in the index;    
executing the query as a union-all of a plurality of queries, wherein each of the plurality of queries is executed against at most a threshold quantity of records from the table in accordance with the following:
initializing a count;
	while [[a]] the count 
identifying an ordered next entry in the index, the identified ordered next entry comprising a key value that is subsequent to the last key value;

updating the last key value variable by setting the last key value variable to the key value that uniquely identifies the selected next record; 
executing a query of the plurality of queries against the selected next record; and 
incrementing the count.

20. (Currently Amended) The non-transitory computer-readable device of claim 17, wherein:
each of the first key value [[,]] and the second key value [[,]] the second data type. [[,]]





Response to Amendment
Claims 1-5, 7-13 and 15-20 are pending in this application.
Claim objections on claims 7 and 15 are withdrawn.
Claim rejections 35 U.S.C. 112 on claims 1-20 are withdrawn.
Claim rejections 35 U.S.C. 103 on claims 1-20 are withdrawn.
Claims 1-5, 7-13 and 15-20 are allowed in this Office Action (Renumber as 1-18).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1, 9 and 17 in the instant application is the prior arts of record does not teach “determining an index comprising a plurality of ordered entries including at least: a first entry corresponding to a first record in the table and comprising a first key value that uniquely identifies the first record in the table, and a second entry corresponding to a second record in the table and comprising a second key value that uniquely identifies the second record in the table; initializing, based on the index, a last key value variable based on the index comprising a first field and a second field, wherein the last key value variable is initialized to store a minimum value for a first data type in the first field and to store a minimum value for a second data type in the second field, and wherein the first data type and the second data type are associated with the first key value and the second key value in the index.”
The closest found prior art is Day et al. (U.S. Publication Number 2006\0026116, hereafter referred to as “Day”). Day teaches that “The query engine initializes an evaluation loop counter (EC) to a value in excess of a loop threshold, so that a 
Claims 2-8, 10-13, 15-16 and 18-20 depend from claims 1, 9 and 17 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


May 28, 2021